Opinion issued August 8, 2019




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-18-00814-CR
                           ———————————
                      LOUIS ANTHONY III, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1427651


                         MEMORANDUM OPINION

      Appellant, Louis Anthony III, pleaded guilty, without an agreed

recommendation from the State, to the offense of aggravated assault with a deadly

weapon. See TEX. PENAL CODE §§ 22.01(a)(1), 22.02(a)(2). The trial court found

sufficient evidence to find appellant guilty, but deferred making any finding
regarding appellant’s guilt and placed appellant on community supervision for a

period of six years. See TEX. CODE CRIM. PROC. art. 42.12 § 5(a). The State then

filed a motion to adjudicate appellant’s guilt alleging multiple violations. See id.

§§ 5(b), 21(e). Appellant pleaded true to some of the violations and pleaded not true

to other alleged violations. After a hearing, the trial court found that in addition to

appellant pleading true to multiple violations, appellant also committed additional

violations, adjudicated him guilty, and sentenced him to eighteen years in prison.

See id. §§ 5(b), 21(b), 23. Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with a brief stating that the record presents no reversible error and the appeal is

without merit and is frivolous. See Anders v. California, 386 U.S. 738 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. 1978). Counsel indicates that he has thoroughly reviewed the record and he is

unable to advance any grounds of error that warrant reversal. See Anders, 386 U.S.

at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.]

2006, no pet.).

      Appellant filed a response to counsel’s Anders brief on December 21, 2018.




                                          2
      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744 (emphasizing

that reviewing court—and not counsel—determines, after full examination of

proceedings, whether appeal is wholly frivolous); Garner v. State, 300 S.W.3d 763,

767 (Tex. Crim. App. 2009) (reviewing court must determine whether arguable

grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court determines

whether arguable grounds exist by reviewing entire record). We note that an

appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Thomas J. Lewis must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4